 



Exhibit 10.26
EMPLOYMENT AGREEMENT OF SCOTT PETERS
          THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
October 23, 2006 between NNN Realty Advisors, Inc., a Delaware corporation,
having its principal place of business at 1551 North Tustin Boulevard,
Suite 200, Santa Ana, California 92705 (the “Company”), and Scott Peters, an
individual residing at the address set forth below the individual’s name on the
signature page hereof (the “Executive”).
          The Company and the Executive enter this Agreement on the basis of the
following facts, understandings and intentions:
          A. The Executive desires to become employed by the Company and the
Company desires to assure itself of the services of Executive;
          B. The Company intends to complete a financing transaction involving
the offering and sale of shares of the Company’s common stock (the “Financing”)
in a manner exempt from the registration requirements of the Securities Act of
1933, as amended (the “Securities Act”); and
          C. The Company and the Executive desire to provide for the terms and
conditions of the Executive’s employment by the Company commencing on the
completion of the Financing.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the Company and the Executive agree as follows:
     1. Employment.
          (a) Subject to subsection (b), the Company hereby agrees to employ the
Executive, and the Executive hereby agrees to be employed by the Company, on the
terms and conditions set forth herein, commencing as of the date of completion
of the Financing. The date of the completion of the Financing is referred to
herein as the “Effective Date.”
          (b) In the event that the Financing is not completed on or before
December 31, 2006, this Agreement and any and all of the rights, obligations and
liabilities of the parties thereunder shall terminate and be null and void.
     2. Term.
          (a) The employment of the Executive by the Company as provided in
Section 1 above shall commence on the Effective Date, and shall terminate on the
third anniversary of the Effective Date (such term being the “Original Term”),
unless earlier terminated pursuant to the provisions of Section 5 of this
Agreement.
          (b) On the final day of the Original Term and on each anniversary
thereafter (each an “Extension Date”), the term of this Agreement shall be
extended automatically one year, such extension to commence on the Extension
Date and terminate one year after the Extension Date (each such period being a
“Renewal Term”), unless written notice that the term

 



--------------------------------------------------------------------------------



 



of this Agreement shall not be so extended is given by either party to the other
at least one year prior to the Extension Date. The employment of the Executive
by the Company shall terminate upon the expiration of the last Renewal Term,
unless earlier terminated pursuant to the provisions of Section 5 of this
Agreement.
          (c) The Original Term and any Renewal Terms, in their full duration,
are herein referred to as “Employment Terms,” and the period of the Executive’s
employment under this Agreement consisting of the Original Term and all Renewal
Terms, except as may be terminated early pursuant to Section 5, is herein
referred to as the “Employment Period.”
     3. Position.
          (a) Title and Position. During the Employment Period, the Executive
shall be employed as an executive officer of the Company with the title of Chief
Executive Officer and President or in such other executive position as the Board
of Directors of the Company (the “Board”) may from time to time determine with
the consent of the Executive. In the performance of the Executive’s duties as an
executive officer, the Executive shall be subject to the direction of the Board
and shall not be required to take direction from or report to any other person
unless otherwise directed by the Board. The Executive’s duties and authority
shall be commensurate with the Executive’s title and position with the Company.
Also, during the Employment Period, the Executive shall be the Chief Executive
Officer of Triple Net Properties, LLC, a wholly-owned subsidiary of the Company.
          (b) Directorship; Termination of Directorship.
               (i) During the Employment Period, the Executive shall serve as a
member of the Board, subject to election and reelection by the Company’s
stockholders in accordance with the Company’s Articles of Incorporation and
Bylaws; provided, that the failure of the stockholders of the Company to elect
or reelect the Executive as a member of the Board shall not be deemed to be a
breach or other violation of this Agreement. The Executive shall not be paid a
fee or any other additional compensation for serving as a member of the Board.
The Company shall reimburse the Executive for reasonable expenses incurred in
connection with the Executive’s service as a member of the Board in accordance
with the Company’s business expense reimbursement policies as in effect from
time to time.
               (ii) During the Employment Period, the Company shall nominate the
Executive as a member of the Board, shall recommend that the Executive be
appointed, elected or reelected as a member of the Board and shall include the
Executive on the management slate of Board member candidates recommended for
election to the Company’s stockholders for each annual meeting of the Company’s
stockholders held during the Employment Period and at which Board members are
elected.
               (iii) On the last day of the last Employment Term (or, if
earlier, upon the termination of Executive’s employment hereunder in accordance
with Section 5), the Executive shall immediately resign as a member of the
Board.
          (c) Place of Employment. During the Employment Period, the Executive
shall perform the services required by this Agreement at the Company’s principal
place of

2



--------------------------------------------------------------------------------



 



business in Santa Ana, California; provided, however, that the Company may
require the Executive to travel to other locations on the Company’s business.
          (d) Duties; Authority. The Executive shall devote commercially
reasonable efforts and substantially full working time and attention to the
promotion and advancement of the Company and its welfare. The Executive shall
serve the Company faithfully and to the best of the Executive’s ability, and
shall perform such services and duties in connection with the business, affairs
and operations of the Company as may be assigned or delegated to the Executive
from time to time by the Board or under, and in accordance with, the authority
and direction of the Board. The Company shall retain the right to direct and
control the means and methods by which the Executive performs the above
services. The Company shall provide the Executive with all necessary authority
and resources to discharge the Executive’s responsibilities under the Federal
securities laws, state securities laws, the rules of the NASD, related
authorities and industry standards of conduct (together, the “Industry Rules”),
including, but not limited to, the authority to implement policies and
procedures reasonably designed to achieve compliance with Industry Rules.
          (e) Other Activities. Except with the prior written approval of the
Board (which the Board may grant or withhold in its sole and absolute
discretion), and, except as may be set forth in Section 11 of this Agreement,
the Executive, during the Employment Period, shall not (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be
competitive with, or that might place the Executive in a competing position to,
that of the Company or any of its affiliates. Notwithstanding the foregoing, the
Company agrees that the Executive (or affiliates of the Executive) shall be
permitted to undertake the activities set forth in Section 11, and to make any
other passive personal investment that is not in a business activity competitive
with the Company.
     4. Compensation and Related Matters.
          (a) Base Salary. During the Employment Period, the Company shall pay
the Executive a base salary at an annual rate of five hundred fifty thousand
dollars ($550,000). The Executive’s annual rate of base salary may be increased
from time to time during the Employment Period by an amount determined by the
Board, or the Compensation Committee of the Board (the “Compensation
Committee”). During the Employment Period, the Executive’s annual rate of base
salary shall not be decreased without the Executive’s express written consent.
The Executive’s base salary shall be paid according to the standard payroll
practices of the Company, and in accordance with applicable laws (e.g., timing
of payments, standard employee deductions, tax withholdings, social security
deductions, and etc.) as in effect from time to time.
          (b) Business Expenses. During the Employment Period, the Company shall
reimburse the Executive for personal expenditures incurred in connection with
the conduct of the Company’s business in accordance with the Company’s business
expense reimbursement policies as in effect from time to time.

3



--------------------------------------------------------------------------------



 



          (c) Benefit Plan Eligibility.
               (i) During the Employment Period, the Executive shall be entitled
to participate in any benefit plans that are made generally available to
executive officers of the Company from time to time, including, without
limitation, any deferred compensation, health, dental, life insurance, long-term
disability insurance, retirement, pension or 401(k) savings plan.
               (ii) The Company shall pay 100% of the premium cost of the
Company’s health insurance coverage provided to the Executive (and the
Executive’s dependents, if applicable) by the Company from time to time.
               (iii) Except for the payment of the premium cost as provided in
paragraph (ii), nothing in this Section 4(c) is intended or shall be construed
to require the Company to institute or to continue any, or any particular, plan
or benefit.
          (d) Performance Bonus.
               (i) Bonus Program. The Board, or the Compensation Committee, may,
in its sole and absolute discretion, establish and maintain a performance bonus
program for the Executive to provide for payment of a cash and/or non-cash bonus
to the Executive. The Board, or the Compensation Committee, shall determine, in
its sole and absolute discretion, the terms and conditions of any such bonus
program, subject to paragraph (ii).
               (ii) Target Bonus. For each fiscal year of the Company commencing
during the Employment Period, the Executive’s target bonus (the “Target Bonus”)
shall equal 200% of the Executive’s annual rate of base salary, as in effect as
of the first day of such fiscal year. The Executive’s Target Bonus may be
increased from time to time by the Board, or the Compensation Committee, in its
sole and absolute discretion. During the Employment Period, the Executive’s
Target Bonus shall not be decreased without the Executive’s express written
consent.
          (e) Equity Awards. The Company shall grant the following equity awards
to the Executive, as of the Effective Date.
               (i) Stock Option Award. The Company shall grant to the Executive
a non-qualified stock option (the “Option”) representing the right to purchase
fifty thousand (50,000) shares of common stock, par value $0.01 per share, of
the Company (“Company Common Stock”). The Option shall be exercisable at a per
share exercise price equal to the fair market value of a share of Company Common
Stock as of the Effective Date, as determined by the Board or the Compensation
Committee. The Option shall vest and become exercisable, on a cumulative basis,
at the rate of one-third (1/3) of the number of shares of Company Common Stock
subject to the Option on each of the Effective Date and the first and second
anniversaries of the Effective Date, subject to the continued employment of the
Executive by the Company. The Option shall expire ten (10) years after the grant
of the Option and shall terminate earlier in the event of the termination of the
Executive’s employment with the Company. The Option shall be transferable by the
Executive to certain of the Executive’s family members, or a trust for such
family members, subject to the terms and conditions of the Company’s stock
incentive plan. The

4



--------------------------------------------------------------------------------



 



Option shall be subject to the terms and conditions of the Company’s stock
incentive plan, the applicable option agreement and this Agreement.
               (ii) Restricted Stock Award. The Company shall grant to the
Executive a restricted stock award (the “Restricted Stock Award”) representing
the right to receive one hundred seventy-five thousand (175,000) shares of
Company Common Stock. The shares of the Company Common Stock subject to the
Restricted Stock Award shall be issued without purchase price and in
consideration of past service by the Executive to the Company and its
subsidiaries (the value of which has been determined by the Board, or the
Compensation Committee, to be in excess of the par value of such shares of
Company Common Stock) and shall be subject to forfeiture in the event of the
termination of the Executive’s employment with the Company and shall be subject
to transfer and other restrictions. The shares of Company Common Stock subject
to the Restricted Stock Award shall vest and cease to be subject to forfeiture
at the rate of one third (1/3) of the number of shares of Company Common Stock
subject to the Restricted Stock Award on each of January 1, 2007, January 1,
2008, and January 1, 2009, subject to the continued employment of the Executive
by the Company. Such shares of Company Common Stock shall be subject to the
restrictions, vesting and forfeiture provisions and the other terms and
conditions of the Company’s stock incentive plan, the applicable restricted
stock agreement and this Agreement.
          (f) Membership Interests in Management Entities.
               (i) The Executive has received a grant of a full membership share
of the NNN Apartment Management, LLC (“NNN Apartment Management”), in the amount
of eighteen percent (18%) of the total membership shares of NNN Apartment
Management, determined as of the grant date, as set forth in the Operating
Agreement of NNN Apartment Management pursuant to the terms thereof.
               (ii) The Executive has received a grant of a full membership
share of the NNN Healthcare/Office Management, LLC (“NNN Healthcare/Office
Management”), in the amount of fifteen percent (15%) of the total membership
shares of NNN Healthcare/Office Management, determined as of the grant date, as
set forth in the Operating Agreement of NNN Healthcare/Office Management
pursuant to the terms thereof.
               (iii) The Executive will receive a grant of a full membership
share of NNN Institutional Advisors, LLC, the advisor for the NNN Institutional
Real Estate Fund, LP, determined as of the grant date, as set forth in the
Operating Agreement of NNN Institutional Advisors, LLC pursuant to the terms
thereof. The membership share will be equal to the membership share granted to
the other principals in NNN Institutional Advisors, LLC.
          (g) Fringe Benefits.
               (i) During the Employment Period, the Executive shall be entitled
to such fringe benefits as may be determined or granted by the Board, or the
Compensation Committee, in its sole and absolute discretion.
               (ii) The Company shall pay the Executive a moving relocation
expense payment in the amount of one million seven hundred fifty thousand
dollars ($1,750,000) (the

5



--------------------------------------------------------------------------------



 



“Moving Relocation Expense”). In addition, during the Employment Period and
prior to payment of the Moving Relocation Expense, the Executive shall to be
entitled to reimbursement of reasonable living expenses.
          (h) Vacation and Holidays. During the Employment Period, the Executive
shall be entitled to four (4) weeks ((20) business days) of paid vacation time
in each calendar year on a pro-rated basis, and shall be entitled to all paid
Company holidays, subject to the Company’s vacation and holiday policies, as in
effect from time to time.
          (i) Directors and Officers Insurance and Indemnification. The Company
shall maintain insurance to insure the Executive against claims arising out of
an alleged wrongful act by the Executive while acting as a director or officer
of the Company or one of its subsidiaries. The Company shall further indemnify
and exculpate the Executive from money damages incurred as a result of claims
arising out of an alleged wrongful act by the Executive while acting as an
officer, director or employee of the Company, or one of its subsidiaries, to the
fullest extent permitted under applicable law.
          (j) Performance Reviews. At the end of each fiscal year of the
Company, the Board, or the Compensation Committee, shall review the Executive’s
job performance and shall provide the Executive a written review of the
Executive’s job performance during such fiscal year.
     5. Termination. The Executive’s employment hereunder shall be, or may be,
as the case may be, terminated under the following circumstances:
          (a) Death. The Executive’s employment under this Agreement shall
terminate upon the Executive’s death.
          (b) Disability. The Executive’s employment under this Agreement shall
terminate upon the Executive’s physical or mental disability which, in the
opinion of a competent physician selected by the Board, renders the Executive
unable to perform the Executive’s duties under this Agreement for more than one
hundred and eighty (180) days during any three hundred and sixty-five (365) day
period. Notwithstanding anything expressed or implied above to the contrary, the
Company agrees to fully comply with its obligations under the Americans with
Disabilities Act as well as any other applicable federal, state, or local law,
regulation, or ordinance governing the protection of individuals with such
disabilities, including the Company’s obligation to provide reasonable
accommodation thereunder.
          (c) Employment-At-Will; Discharge by the Company. The Executive’s
employment hereunder is “at will” and may be terminated by the Company at any
time with or without Cause (as defined in Section 7(d)(iii) below), by the Board
upon written Notice of Termination (as defined below) to the Executive.
          (d) Voluntary Resignation by the Executive. The Executive may
voluntarily resign the Executive’s position and terminate the Executive’s
employment with the Company at any time by delivery of a written notice of
resignation to the Company (the “Notice of Resignation”). The Notice of
Resignation shall set forth the date such resignation shall become effective
(the “Date of Resignation”), which date shall be at least ten (10) days and no
more than

6



--------------------------------------------------------------------------------



 



thirty (30) days after the date the Notice of Resignation is delivered to the
Company. The Notice of Resignation shall be sufficient notice under Section 2
above to prevent the automatic extension of this Agreement, if timely given
according to the terms of Section 2.
          (e) Notice. Any termination of the Executive’s employment by the
Company shall be communicated by written Notice of Termination to the Executive.
For purposes of this Agreement, a “Notice of Termination” or a “Notice of
Resignation” shall mean a notice that indicates the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. The Notice of
Termination shall be sufficient notice under Section 2 above to prevent the
automatic extension of this Agreement, if timely given according to the terms of
Section 2.
          (f) Date of Termination. “Date of Termination” shall mean: (i) the
expiration of the Employment Terms, (ii) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death; (iii) if
the Executive’s employment is terminated by reason of the Executive’s
disability, the date of the opinion of the physician referred to in
Section 5(b), above; (iv) if the Executive’s employment is terminated by the
Company for Cause or without Cause by the Company pursuant to Section 5(c)
above, the date specified in the Notice of Termination; and (v) if the Executive
voluntarily resigns pursuant to Section 5(d) above, the Date of Resignation set
forth in the Notice of Resignation.
     6. Obligations upon Termination.
          (a) Return of Property. The Executive hereby acknowledges and agrees
that all personal property (including, without limitation, any documents, files
and electronic information) and equipment furnished to or prepared by the
Executive in the course of or incident to the Executive’s employment belongs to
the Company and shall be promptly returned to the Company on or before the Date
of Termination.
          (b) Complete Resignation. Upon the expiration of the Employment Terms
or any termination of employment under Section 5 above, the Executive shall
resign, effective upon the Date of Termination, from all offices and
directorships then held with the Company or any of its subsidiaries and
affiliates.
          (c) Survival of Representations, Warranties, Covenants and Other
Provisions. The representations and warranties contained in this Agreement and
the parties’ obligations under this Section 6 and Sections 7 through 24,
inclusively, shall survive termination of the Employment Period and the
expiration of this Agreement.
     7. Compensation upon Termination. Subject to Section 8, the Executive shall
be entitled to the following payments in the event of the termination of the
Executive’s employment with the Company:
          (a) Expiration of Employment Terms.
               (i) Payments upon Expiration. If the Executive’s employment is
terminated upon the expiration of the Employment Terms, the Company shall pay to
the

7



--------------------------------------------------------------------------------



 



Executive (A) any accrued, unpaid base salary payable under Section 4(a) as in
effect on the Date of Termination, (B) any unreimbursed business expenses under
Section 4(b), and (C) the Prorated Performance Bonus.
                (ii) Prorated Performance Bonus. For purposes of Section 7(a)(i)
and Sections 7(b) and 7(c), the “Prorated Performance Bonus” shall be determined
as follows: (A) the performance bonus (if any) that otherwise would have been
payable to the Executive in respect of the fiscal year of the Company in which
the Date of Termination occurs, as determined under the Company’s performance
bonus program for the Executive, had the Executive continued in employment with
the Company through the last day of such fiscal year, multiplied by (B) a
fraction, the numerator of which is the number of full calendar months in such
fiscal year during which the Executive was employed by the Company, and the
denominator of which is the number of full calendar months in such fiscal year;
provided that, for purposes of Sections 7(b) and 7(c), the performance bonus
shall be the maximum target performance bonus (if any) that otherwise would have
been payable to the Executive in respect of the fiscal year of the Company in
which the Date of Termination occurs.
               (iii) Payment Date. The Prorated Performance Bonus under
Section 7(a)(i), or Section 7(b) or 7(c), as applicable, shall be paid not later
than sixty (60) days after the Date of Termination occurs (subject to
Section 9), provided that the Executive (or, in the event of the Executive’s
death, the Executive’s legal representative) executes and delivers to the
Company, and any applicable revocation period required by law has lapsed and the
Executive (or the Executive’s legal representative) has not revoked, a general
release of claims in a form acceptable to the Company in its sole and absolute
discretion, and the Executive is not in material breach of any of the provisions
of this Agreement. The Company shall provide Executive (or the Executive’s legal
representative) with a general release of claims in a form acceptable to the
Company not later than one week following the Date of Termination.
          (b) Death. If the Executive’s employment is terminated by reason of
death pursuant to Section 5(a), the Company shall pay to the Executive’s estate
(i) any accrued, unpaid base salary payable under Section 4(a) as in effect on
the Date of Termination, (ii) any unreimbursed business expenses under
Section 4(b), and (iii) the Prorated Performance Bonus.
          (c) Disability. If the Executive’s employment is terminated by reason
of disability pursuant to Section 5(b), the Company shall pay to the Executive
(i) any accrued, unpaid base salary payable under Section 4(a) as in effect on
the Date of Termination, (ii) any unreimbursed business expenses under
Section 4(b), and (iii) the Prorated Performance Bonus.
          (d) Termination by the Company.
               (i) For Cause. If the Executive’s employment is terminated by the
Company pursuant to Section 5(c) for Cause (as defined below), the Company shall
pay to the Executive: (A) any accrued, unpaid base salary payable under Section
4(a) as in effect on the Date of Termination, and (B) any unreimbursed expenses
under Section 4(b).
               (ii) Without Cause. If the Executive’s employment is terminated
by the Company pursuant to Section 5(c) without Cause, the Company shall pay to
the Executive:

8



--------------------------------------------------------------------------------



 



(A) any accrued, unpaid base salary payable under Section 4(a) as in effect on
the Date of Termination, (B) any unreimbursed business expenses under
Section 4(b), and (C) a severance benefit, in a lump sum cash payment, in the
amount of: (I) the Executive’s annual rate of base salary, as in effect as of
the Date of Termination, plus the Executive’s Target Bonus for the fiscal year
of the Company in which the Date of Termination occurs, multiplied by (II) the
Severance Benefit Factor determined under paragraph (iv). The severance benefit
under subparagraph (C) shall be paid not later than sixty (60) days after the
Date of Termination (subject to Section 9), provided that the Executive executes
and delivers to the Company, and any applicable revocation period required by
law has lapsed and the Executive has not revoked, a general release of claims in
a form acceptable to the Company in its sole and absolute discretion, and the
Executive is not in material breach of any of the provisions of this Agreement.
The Company shall provide Executive with a general release of claims in a form
acceptable to the Company not later than one week following the Date of
Termination.
               (iii) “Cause” means a finding by the Board that: (A) the
Executive materially breached any of the material terms of this Agreement or any
confidentiality or proprietary information and inventions agreement with the
Company; (B) the Executive acted with gross negligence, willful misconduct or
fraudulently in the performance of the Executive’s duties hereunder; or (C) the
Executive has been convicted of, or has entered a plea of guilty or nolo
contendere to, a felony. In the case of an event described in clause (A), such
event shall not constitute “Cause” if such event is substantially corrected
within thirty (30) days following written notification by the Company to the
Executive that the Company intends to terminate the Executive’s employment under
this Agreement because of such event. Notwithstanding the foregoing, “Cause”
shall not include situations where Executive, in exercise of the Executive’s
professional judgment regarding the Industry Rules, and in consultation with
outside counsel competent in the Industry Rules, such counsel to be mutually
agreed upon by the Executive and the Company, refuses the instruction of or is
in disagreement with the Board about matters of the Company’s compliance with
Industry Rules.
               (iv) For purposes of Sections 7(d)(ii) and 7(e)(i), the
“Severance Benefit Factor” shall be determined as follows: (A) in the event the
Date of Termination occurs during the Original Term, the “Severance Benefit
Factor” shall equal the greater of: (I) one, and (II) the number of full
calendar months from the Date of Termination to the last day of the Original
Term, divided by twelve (12), and (B) in the event the Date of Termination
occurs during a Renewal Term, the “Severance Benefit Factor” shall equal one.
          (e) Voluntary Resignation.
               (i) For Good Reason. If the Executive terminates the Executive’s
employment with the Company pursuant to Section 5(d) for Good Reason (as defined
below), the Company shall pay to the Executive: (A) any accrued, unpaid base
salary payable under Section 4(a) as in effect on the Date of Termination,
(B) any unreimbursed business expenses under Section 4(b) and (C) a severance
benefit, in a lump sum cash payment, in the amount of: (I) the Executive’s
annual rate of base salary, as in effect as of the Date of Termination, plus the
Executive’s Target Bonus for the fiscal year of the Company in which the Date of
Termination occurs, multiplied by (II) the Severance Benefit Factor determined
under Section 7(d)(iv). The severance benefit under subparagraph (C) shall be
paid not later than sixty (60) days after the

9



--------------------------------------------------------------------------------



 



Date of Termination (subject to Section 9), provided that the Executive executes
and delivers to the Company, and any applicable revocation period required by
law has run and Executive has not revoked, a general release of claims in a form
acceptable to the Company in its sole and absolute discretion, and Executive is
not in material breach of any of the provisions of this Agreement. The Company
shall provide Executive with a general release of claims in a form acceptable to
the Company not later than one week following the Date of Termination.
               (ii) Without Good Reason. If the Executive terminates the
Executive’s employment with the Company pursuant to Section 5(d) without Good
Reason, the Company shall pay to the Executive: (A) any accrued, unpaid base
salary payable under Section 4(a) as in effect on the Date of Termination, and
(B) any unreimbursed business expenses under Section 4(b).
               (iii) “Good Reason” means the occurrence, without the express
written consent of the Executive, of any of the following events, unless such
event is substantially corrected within thirty (30) days following written
notification by the Executive to the Company that the Executive intends to
terminate the Executive’s employment under this Agreement because of such event:
               (A) any material reduction or diminution in the compensation,
benefits or responsibilities of the Executive or, the failure of the
stockholders of the Company to elect or reelect the Executive to the Board,
provided, that the Executive stands for election or reelection, as applicable;
               (B) any material breach or material default by the Company under
any material provision of this Agreement;
               (C) any material diminution in the Executive’s position or
responsibilities for the Company;
               (D) any relocation of the Company’s principal place of business
to a location that is more than 35 miles from such principal place of business;
or
               (E) when the Executive, in the exercise of the Executive’s
professional judgment regarding the Industry Rules, believes that the Board or
other control persons have failed to adequately respond to issues raised by the
Executive regarding compliance with the Industry Rules or similar standards
applicable to the Company and its subsidiaries.
          (f) Accelerated Vesting of Options and Restricted Stock. In the event
the Executive is entitled to the severance benefits pursuant to
Section 7(d)(ii)(C) or 7(e)(i)(C), the Option and each other stock option
exercisable for shares of Company Common Stock granted under the Company’s stock
incentive plan that is held by the Executive, if then outstanding, shall become
immediately vested and exercisable with respect to all of the shares of Company
Common Stock subject thereto on the Date of Termination and shall be exercisable
in accordance with the provisions of the Company’s stock incentive plan and
option agreement pursuant to which such option was granted. In addition, in the
event the Executive is entitled to severance benefits pursuant to
Section 7(d)(ii)(C) or 7(e)(i)(C), the Restricted Stock Award and

10



--------------------------------------------------------------------------------



 



each other restricted share of the Company Common Stock granted under the
Company’s stock incentive plan that is held by the Executive that is subject to
a forfeiture, reacquisition or repurchase option held by the Company shall
become fully vested, nonforfeitable and no longer subject to reacquisition or
repurchase by the Company or other restrictions on the Date of Termination.
          (g) Compliance with Obligations. The continuing obligation of the
Company to make any Prorated Performance Bonus payment under Section 7(a)(i), or
Section 7(b) or 7(c), or severance payment under Section 7(d)(ii)(C) or
7(e)(i)(C), to the Executive is expressly conditioned upon the Executive
complying and continuing to comply with the Executive’s obligations and
covenants under Sections 3(e), 6, 10 and 11 of this Agreement following the
termination of the Executive’s employment with the Company.
     8. Compensation upon Termination in connection with a Change in Control.
          (a) Payments upon Termination. If Executive’s employment with the
Company is terminated by the Company (other than upon the expiration of the
Employment Terms, for Cause, or by reason of Disability, or upon Executive’s
death) at any time within ninety (90) days before, or within twelve (12) months
after, a Change in Control (as defined below), or if the Executive’s employment
with the Company is terminated by the Executive for Good Reason within twelve
(12) months after a Change in Control, or if the Executive’s employment with the
Company is terminated by the Executive without Good Reason during the period
commencing six (6) months after a Change in Control and ending twelve
(12) months after a Change in Control, then the Company shall pay to the
Executive: (i) any accrued, unpaid base salary payable under Section 4(a) as in
effect on the Date of Termination, (ii) any unreimbursed business expenses under
Section 4(b), and (iii) a severance benefit, in a lump sum cash payment, in an
amount equal to: (A) the Executive’s annual rate of base salary, as in effect as
of the Date of Termination, plus the Executive’s Target Bonus for the fiscal
year of the Company in which the Date of Termination occurs, multiplied by
(B) three. The severance benefit under paragraph (iii) shall be paid not later
than sixty (60) days after the Date of Termination (subject to Section 9),
provided that the Executive executes and delivers to the Company, and any
revocation period required by law has lapsed and the Executive has not revoked,
a general release of claims in a form acceptable to the Company in its sole and
absolute discretion, and the Executive is not in material breach of any of the
provisions of this Agreement. The Company shall provide Executive with a general
release of claims in a form acceptable to the Company not later than one week
following the Date of Termination.
          (b) Health Insurance Coverage. In the event the Executive is entitled
to the severance benefit pursuant to Section 8(a)(iii), then in addition to such
severance benefit, the Executive shall receive 100% Company-paid health
insurance coverage as provided to the Executive (and the Executive’s dependents,
if applicable) immediately prior to the Executive’s termination of employment
(the “Company-Paid Coverage”). Company-Paid Coverage shall continue for two (2)
years following termination of employment or until the Executive becomes covered
under another employer’s group health insurance plan, whichever occurs first.
          (c) Accelerated Vesting of Options and Restricted Stock. In the event
the Executive is entitled to the severance benefits pursuant to
Section 8(a)(iii), the Option and each

11



--------------------------------------------------------------------------------



 



other stock option exercisable for shares of Company Common Stock granted under
the Company’s stock incentive plan that is held by the Executive, if then
outstanding, shall become immediately vested and exercisable with respect to all
of the shares of Company Common Stock subject thereto on the Date of Termination
and shall be exercisable in accordance with the provisions of the Company’s
stock incentive plan and option agreement pursuant to which such option was
granted. In addition, in the event the Executive is entitled to severance
benefits pursuant to Section 8(a)(iii), the Restricted Stock Award and each
other restricted share of the Company Common Stock granted under the Company’s
stock incentive plan that is held by the Executive that is subject to a
forfeiture, reacquisition or repurchase option held by the Company shall become
fully vested, nonforfeitable and no longer subject to reacquisition or
repurchase by the Company or other restrictions on the Date of Termination.
          (d) No Duplication of Payments. Any payment and benefits under this
Section 8 shall be in lieu of any payments and benefits under Section 7, and the
Executive shall have no further right to compensation and benefits under
Section 7 of this Agreement.
          (e) “Change in Control” means the occurrence of any of the following
events occurring after the Effective Date:
          (i) the liquidation or dissolution of the Company;
          (ii) following the initial public offering of the Company Common
Stock, a Person (as defined below) directly or indirectly becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Securities Exchange Act of 1934) of more than thirty-five percent (35%) of
the total voting power of the total outstanding voting securities of the Company
on a fully diluted basis;
          (iii) a Person directly or indirectly acquires all or substantially
all of the assets and business of the Company;
          (iv) for any reason during any period of two (2) consecutive years
(not including any period prior to the Effective Date) a majority of the Board
is constituted by individuals other than (1) individuals who were directors
immediately prior to the beginning of such period, and (2) new directors whose
election or appointment by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors immediately prior to
the beginning of the period or whose election or nomination for election was
previously so approved; or
          (v) the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or
(y) the acquisition of assets or stock of another entity, in each case, other
than a transaction which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the entity or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all

12



--------------------------------------------------------------------------------



 



of the Company’s assets or otherwise succeeds to the business of the Company
(the Company or such person, the “Successor Entity”)) directly or indirectly, at
least fifty percent (50%) of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction.
For purposes of this Section 8(e), neither the Financing nor the Company’s
initial public offering of the Company Common Stock registered under the
Securities Act shall be a “Change in Control,” and “Person” means any natural
person, corporation, or any other entity; provided, however, that the term
“Person” shall not include any stockholder or employee of the Company on the
date immediately prior to the initial public offering of the Company Common
Stock or any estate or member of the immediate family of such a stockholder or
employee.
          (f) The continuing obligation of the Company to make any severance
payment under Section 8(a)(iii) to the Executive is expressly conditioned upon
the Executive complying and continuing to comply with the Executive’s
obligations and covenants under Sections 3(e), 6, 10 and 11 of this Agreement
following the termination of the Executive’s employment with the Company.
          (g) Parachute Payment Excise Tax Gross-Up.
               (i) In the event that it shall be determined under this paragraph
8(g) that any payment or benefit to the Executive or for the Executive’s benefit
or on the Executive’s behalf (whether paid or payable or distributed or
distributable) pursuant to the terms of this Agreement or any other agreement,
arrangement or plan with the Company or any Affiliate (as defined below)
(individually, a “Payment” and collectively, the “Payments”) would be subject to
the excise tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), then Executive shall be entitled
to receive from the Company one or more additional payments (individually, a
“Gross-Up Payment” and collectively, the “Gross-Up Payments”) in an aggregate
amount such that the net amount of the Payments and the Gross-Up Payments
retained by Executive after the payment of all Excise Taxes (and any interest or
penalties imposed with respect to such Excise Taxes) on the Payments and all
federal, state and local income tax, employment tax and Excise Taxes (including
any interest or penalties imposed with respect to such taxes) on the Gross-Up
Payments provided for in this Section 8(g), and taking into account any lost or
reduced tax deductions on account of the Gross-Up Payments, shall be equal to
the Payments. For purposes of this paragraph 8(g), an “Affiliate” shall mean any
successor to all or substantially all of the business and/or assets of the
Company or the Parent, any person acquiring ownership or effective control of
the Company or the Parent or ownership of a substantial portion of the assets of
the Company or the Parent, or any person whose relationship to the Company, the
Parent or such person is such as to require attribution under Section 318(a) of
the Code.
               (ii) All determinations required to be made under this
Section 8(g), including whether and when any Gross-Up Payment is required and
the amount of such Gross-Up Payment, and the assumptions to be utilized in
arriving at such determinations shall be made by the Accountants (as defined
below) which shall provide Executive and the Company with detailed supporting
calculations with respect to such Gross-Up Payment within fifteen (15) business
days of the receipt of notice from Executive or the Company that Executive has

13



--------------------------------------------------------------------------------



 



received or will receive a Payment. For the purposes of this paragraph 8(g), the
“Accountants” shall mean the Company’s independent certified public accountants
serving immediately prior to the “change in the ownership or effective control
of a corporation” or “change in the ownership of a substantial portion of the
assets of a corporation”, as defined in Section 280G of the Code, with respect
to which the determination is being made. In the event that the Accountants are
also serving as the accountants or auditors for the individual, entity or group
effecting the “change in the ownership or effective control of a corporation” or
“change in the ownership of a substantial portion of the assets of a
corporation”, as defined in Section 280G of the Code, with respect to which the
determination is being made, Executive shall appoint another nationally
recognized public accounting firm, reasonably acceptable to the Company, to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accountants hereunder). All fees and expenses of the
Accountants shall be borne solely by the Company.
               (iii) For the purposes of determining whether any of the Payments
will be subject to the Excise Tax and the amount of such Excise Tax, such
Payments shall be treated as “parachute payments” within the meaning of
Section 280G of the Code, and all “parachute payments” in excess of the “base
amount” (as defined under Section 280G(b)(3) of the Code) shall be treated as
subject to the Excise Tax, unless and except to the extent that, in the opinion
of the Accountants, such Payments (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4) of the Code) in excess of the
“base amount,” or such “parachute payments” are otherwise not subject to such
Excise Tax.
               (iv) For purposes of determining the amount of the Gross-Up
Payment, Executive shall be deemed to pay federal income taxes at the highest
applicable marginal rate of federal income taxation for the calendar year in
which the Gross-Up Payment is to be made and to pay any applicable state and
local income taxes at the highest applicable marginal rate of taxation for the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in Federal income taxes which could be obtained from the deduction of
such state or local taxes if paid in such year (determined without regard to
limitations on deductions based upon the amount of Executive’s adjusted gross
income); and to have otherwise allowable deductions for federal, state and local
income tax purposes at least equal to those disallowed because of the inclusion
of the Gross-Up Payment in Executive’s adjusted gross income. To the extent
practicable, any Gross-Up Payment with respect to any Payment shall be paid by
the Company at the time Executive is entitled to receive the Payment and in no
event will any Gross-Up Payment be paid later than five days after the receipt
by Executive of the Accountant’s determination.
               (v) Any determination by the Accountants shall be binding upon
the Company and Executive. As a result of uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accountants hereunder, it is possible that the Gross-Up Payment made will have
been an amount less than the Company should have paid pursuant to this Section
8(g) (the “Underpayment”). In the event that the Company exhausts its remedies
pursuant to Section 8(g) and Executive is required to make a payment of any
Excise Tax, the Underpayment shall be promptly paid by the Company to or for
Executive’s benefit; and

14



--------------------------------------------------------------------------------



 



               (vi) Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Gross-Up Payment. Such notification shall be given as soon
as practicable after Executive is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes, interest and/or penalties with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall: (A) give the
Company any information reasonably requested by the Company relating to such
claim; (B) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company; (C) cooperate with the Company
in good faith in order to effectively contest such claim; and (D) permit the
Company to participate in any proceedings relating to such claims; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify Executive for and hold Executive harmless from, on
an after-tax basis, any Excise Tax or income or other taxes (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of all related costs and expenses.
               (vii) Without limiting the foregoing provisions of this
Section 8(g), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall indemnify Executive for and hold
Executive harmless from, on an after-tax basis, any Excise Tax or income or
other taxes (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance (including as a result of any forgiveness by the Company of such
advance); provided, further, that any extension of the statute of limitations
relating to the payment of taxes for the taxable year of Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.
               (viii) In any situation where under applicable law the Company
has the power to indemnify (or advance expenses to) Executive in respect of any
judgments, fines, settlements, loss, cost or expense (including attorneys’ fees)
of any nature related to or arising out of Executive’s activities as an agent,
employee, officer or director of the Company or in any other capacity on behalf
of or at the request of the Company, the Company shall promptly on written
request, indemnify (and advance expenses to) Executive to the fullest extent
permitted by

15



--------------------------------------------------------------------------------



 



applicable law, including but not limited to making such findings and
determinations and taking any and all such actions as the Company may, under
applicable law, be permitted to have the discretion to take so as to effectuate
such indemnification or advancement. Such agreement by the Company shall not be
deemed to impair any other obligation of the Company respecting Executive’s
indemnification otherwise arising out of this or any other agreement or promise
of the Company or under any statute.
               (ix) The payments provided for in Section 8(g) shall be made
promptly following the termination of Executive’s employment with the Company.
The payments provided for in Section 8(g) shall be made not later than the tenth
day following the date of which the General Release by Executive becomes
irrevocable (or, if later, the tenth day following the date on which the Change
in Control occurs); provided, however, that if the amounts of such payments
cannot be finally determined on or before such day, the Company shall pay to
Executive on such day an estimate, as determined in good faith by the Company,
of the minimum amount of such payments and shall pay the remainder of such
payments (together with interest at the rate provided in Section 1274(b)(2)(B)
of the Code) as soon as the amount thereof can be determined but in no event
later than the thirtieth day after the Date of Termination. In the event that
the amount of the estimated payments exceeds the amount subsequently determined
to have been due, such excess shall constitute a loan by the Company to
Executive, payable on the fifth day after demand by the Company (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code).
               (x) Executive shall not be required to mitigate the amount of any
payment provided for in this Section 8(g) by seeking other employment or
otherwise nor, except as provided in Section 8(g), shall the amount of any
payment or benefit provided for in this Section 8 be reduced by any compensation
or benefits earned by Executive as the result of employment by another employer
or self-employment, by retirement benefits, by offset against any amount claimed
to be owed by Executive to the Company, or otherwise.
     9. Compliance with Section 409A of the Internal Revenue Code.
          (a) Short-Term Deferral Exemption. This Agreement is not intended to
provide for any deferral of compensation subject to Section 409A of the Code
and, accordingly, the benefits provided pursuant to this Agreement are intended
to be paid not later than the later of: (i) the fifteenth day of the third month
following the Executive’s first taxable year in which such benefit is no longer
subject to a substantial risk of forfeiture, and (ii) the fifteenth day of the
third month following the first taxable year of the Company in which such
benefit is no longer subject to a substantial risk of forfeiture, as determined
in accordance with Section 409A of the Code and any Treasury Regulations and
other guidance issued thereunder. The date determined under this subsection is
referred to as the “Short-Term Deferral Date.”
          (b) Compliance with Code Section 409A. Notwithstanding anything to the
contrary herein, in the event that any benefits provided pursuant to this
Agreement are not actually or constructively received by the Executive on or
before the Short-Term Deferral Date, to the extent such benefit constitutes a
deferral of compensation subject to Code Section 409A, then: (i) subject to
clause (ii), such benefit shall be paid upon Executive’s separation from
service, with respect to the Company and its affiliates within the meaning of
Section 409A of the

16



--------------------------------------------------------------------------------



 



Code, and (ii) if Executive is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, with respect to the Company and its
affiliates, such benefit shall be paid upon the date which is six months after
the date of Executive’s “separation from service” (or, if earlier, the date of
Executive’s death). In the event that any benefit provided for in this Agreement
is subject to this subsection, such benefit shall be paid on the sixtieth day
following the payment date determined under this subsection.
          (c) Reformation to Comply with Code Section 409A. To the extent that
this Agreement or any payment under this Agreement is subject to Section 409A of
the Code, the parties intend that the provisions of this Agreement meet the
applicable requirements of Sections 409A(a)(2), (3) and (4) of the Code and the
transitional relief under Section 409A of the Code (including, without
limitation, the requirements of the transitional relief under A-19(c) of
Internal Revenue Service Notice 2005-1 and the Proposed Regulations under
Section 409A of the Code) and agree that, to the extent such applicable
requirements are not met, this Agreement shall be reformed to comply with such
requirements.
     10. Covenant of Confidentiality; Non-Disparagement.
          (a) In addition to the agreements set forth in Sections 3(e), 6 and
11, the Executive hereby agrees that the Executive will not, during the
Employment Period or for three (3) years thereafter directly or indirectly
disclose or make available to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, any Confidential Information.
As used in this Agreement, “Confidential Information” means: non-public
information disclosed to the Executive or known by the Executive as a
consequence of or through the Executive’s relationship with the Company, about
the Company’s subsidiaries, affiliates and partners thereof, owners, customers,
employees, business methods, public relations methods, organization, procedures
or finances, including, without limitation, information of or relating to
properties that the Company or any of its affiliates, subsidiaries or partners
thereof owns or may be considering acquiring an interest in; provided, however,
that the Executive shall not be obligated to treat as confidential, or return to
the Company copies of, any Confidential Information that (i) was publicly known
at the time of disclosure to the Executive, (ii) becomes publicly known or
available thereafter other than by any means in violation of this Agreement or
any other duty owed to the Company by any person or entity, or (iii) the
Executive is required by law to disclose to a third party.
          (b) The Executive agrees to not disparage the Company, any of its
subsidiaries, any of its practices, or any of its directors, officers, agents,
representatives, or employees, either orally or in writing, at any time. The
Company (including without limitation its directors) agrees to not disparage the
Executive, either orally or in writing, at any time. Notwithstanding the
foregoing, nothing in this Section 10(b) shall limit the ability of the Company
or the Executive, as applicable, to provide truthful testimony as required by
law or any judicial or administrative process.
     11. Covenant Not to Compete.
          (a) The Executive agrees that during the Employment Period the
Executive will devote substantially the Executive’s full working time to the
business of the Company and

17



--------------------------------------------------------------------------------



 



will not engage in any competitive business. Subject to such full-time
requirement and the other restrictions set forth in this Section 11 and Section
3(e) above, the Executive shall be permitted to continue the Executive’s
existing business investments and activities and may pursue additional business
investments. Without limiting the foregoing, the Executive specifically
covenants that during the Employment Period and for one (1) year thereafter, the
Executive shall not:
          (i) compete directly with the Company in a business similar to that of
the Company, including, without limitation, engage in, control, advise, manage,
serve as a director, officer, member, partner or employee of, act as a
consultant to, receive any economic benefit from or exert any influence upon,
any business engaged in creating, sponsoring or advising tenant in common
programs or other real estate investment programs that offer investors the
ability to defer gains under Section 1031 of the Code or non-traded real estate
investment trusts;
          (ii) compete directly or indirectly with the Company, its subsidiaries
and/or partners thereof with respect to any acquisition or development of any
real estate project undertaken or being considered by the Company, its
subsidiaries and/or partners thereof at the end of Executive’s Employment
Period;
          (iii) lend or allow the Executive’s name or reputation to be used by
or in connection with any business competitive with the Company, its
subsidiaries and/or partners thereof; or
          (iv) solicit for employment, or encourage to resign from employment,
any employee of the Company or any of its subsidiaries, or intentionally
interfere with, disrupt or attempt to disrupt the relationship, contractual or
otherwise, between the Company, its subsidiaries and/or partners thereof, and
any lessee, tenant, supplier, contractor, lender, employee or governmental
agency or authority.
          (b) The provisions of this Section 11 shall survive for one year and
no longer following the termination of the Employment Period, regardless of
whether such termination is by reason of discharge for Cause or without Cause,
or by reason of resignation for Good Reason or not for Good Reason, or
otherwise; provided, however, that, if the Executive resigns for Good Reason, or
is discharged without Cause, during the twelve months following a Change in
Control (as defined in Section 8), then the provisions of this Section 11 shall
not survive the Executive’s resignation or discharge from employment.
     12. Injunctive Relief and Enforcement. In the event of breach or threatened
breach by the Executive of the terms of Section 3(e), 6, 10 or 11, the Company
shall be entitled to institute legal proceedings to enforce the specific
performance of this Agreement by the Executive and to enjoin the Executive from
any further violation of Section 3(e), 6, 10 or 11 and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law and not otherwise limited by this Agreement. The Executive acknowledges,
however, that the remedies at law for any breach by the Executive of the
provisions of Section 3(e), 6, 10 or 11 may be inadequate. In addition, in the
event the agreements set forth in Section 3(e), 6, 10 or 11 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of

18



--------------------------------------------------------------------------------



 



extending for too great a period of time or over too great a geographical area
or by reason of being too extensive in any other respect, each such agreement
shall be interpreted to extend over the maximum period of time for which it may
be enforceable and to the maximum extent in all other respects as to which it
may be enforceable, and enforced as so interpreted, all as determined by such
court in such action.
     13. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered, when
transmitted by telecopy with receipt confirmed, or one day after delivery to an
overnight air courier guaranteeing next day delivery, addressed as follows:

     
If to the Executive:
  The address set forth below under the Executive’s signature
 
   
If to the Company:
  NNN Realty Advisors, Inc.
 
  1551 North Tustin Blvd.
 
  Suite 200
 
  Santa Ana, California 92705
 
  telecopy: ____________
 
   
With a copy to:
  Latham & Watkins LLP
 
  650 Town Center Drive
 
  Suite 2000
 
  Costa Mesa, California 92626
 
  Attention: William Cernius, Esq.
 
  telecopy: (714) 755-8290

or to such other address as any such party may furnish to the others from time
to time in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
     14. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect; provided, however, that if any one or more of the terms contained in
Section 3(e), 6, 10 or 11 hereto shall for any reason be held to be excessively
broad with regard to time, duration, geographic scope or activity, that term
shall not be deleted but shall be reformed and constructed in a manner to enable
it to be enforced to the extent compatible with applicable law.
     15. Assignment. This Agreement may not be assigned by the Executive, but
may be assigned by the Company to any successor to its business and will inure
to the benefit and be binding upon any such successor.
     16. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19



--------------------------------------------------------------------------------



 



     17. Headings. The headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.
     18. Choice of Law. This Agreement shall be construed, interpreted and the
rights of the parties determined in accordance with the laws of the State of
California (without reference to the choice of law provisions of the State of
California), except with respect to matters of law concerning the internal
corporate affairs of any corporate entity which is a party to or the subject of
this Agreement, and as to those matters the law of the jurisdiction under which
the respective entity derives its powers shall govern.
     19. Arbitration Agreement.
          (a) Claims Subject to Arbitration. Any controversy, dispute or claim
between the Executive and the Company, or its parents, subsidiaries, affiliates
and any of their officers, directors, agents or other employees, shall be
resolved by binding arbitration, at the request of either party. The
arbitrability of any controversy, dispute or claim under this Agreement shall be
determined by application of the substantive provisions of the Federal
Arbitration Act (9 U.S.C. sections 1 and 2) and by application of the procedural
provisions of California law, except as provided herein. Arbitration shall be
the exclusive method for resolving any dispute and all remedies available from a
court of competent jurisdiction shall be available; provided, however, that
either party may request provisional relief from a court of competent
jurisdiction, if such relief is not available in a timely fashion through
arbitration. The claims which are to be arbitrated include, but are not limited
to any claim arising out of or relating to this Agreement or the employment
relationship between the Executive and the Company, claims for wages and other
compensation, claims for breach of contract (express or implied), claims for
violation of public policy, wrongful termination, tort claims, claims for
unlawful discrimination and/or harassment (including, but not limited to, race,
religious creed, color, national origin, ancestry, physical disability, mental
disability, gender identity or expression, medical condition, marital status,
age, pregnancy, sex or sexual orientation) to the extent allowed by law, and
claims for violation of any federal, state, or other government law, statute,
regulation, or ordinance, except for claims for workers’ compensation and
unemployment insurance benefits. This Agreement shall not be interpreted to
provide for arbitration of any dispute that does not constitute a claim
recognized under applicable law.
          (b) Selection of Arbitrator. The Executive and the Company will select
a single neutral arbitrator by mutual agreement. If the Executive and the
Company are unable to agree on a neutral arbitrator within thirty days of a
demand for arbitration, either party may elect to obtain a list of arbitrators
from the Judicial Arbitration and Mediation Service (“JAMS”), and the arbitrator
shall be selected by alternate striking of names from the list until a single
arbitrator remains. The party initiating the arbitration shall be the first to
strike a name.
          (c) Demand for Arbitration. The demand for arbitration must be in
writing and must be made by the aggrieved party within the statute of
limitations period provided under applicable State and/or Federal law for the
particular claim(s). Failure to make a written demand within the applicable
statutory period constitutes a waiver of the right to assert that claim in any
forum.

20



--------------------------------------------------------------------------------



 



          (d) Location of Arbitration. Arbitration proceedings will be held in
Santa Ana, California.
          (e) Choice of Law. The arbitrator shall apply applicable State and/or
Federal substantive law to determine issues of liability and damages regarding
all claims to be arbitrated, and shall apply the Federal Rules of Evidence to
the proceeding.
          (f) Discovery. The parties shall be entitled to conduct reasonable
discovery and the arbitrator shall have the authority to determine what
constitutes reasonable discovery. The arbitrator shall hear motions for summary
judgment/adjudication as provided in the Federal Rules of Civil Procedure.
          (g) Written Opinion and Award. Within thirty (30) days following the
hearing and the submission of the matter to the arbitrator, the arbitrator shall
issue a written opinion and award which shall be signed and dated. The
arbitrator’s award shall decide all issues submitted by the parties, and the
arbitrator may not decide any issue not submitted. The opinion and award shall
include factual findings and the reasons upon which the decision is based. The
arbitrator shall be permitted to award only those remedies in law or equity
which are requested by the parties and allowed by law.
          (h) Costs of Arbitration. The cost of the arbitrator and other
incidental costs of arbitration that would not be incurred in a court proceeding
shall be borne by the Company. The parties shall each bear their own costs and
attorneys’ fees in any arbitration proceeding, provided, however, that the
arbitrator shall have the authority to require either party to pay the costs and
attorneys’ fees of the other party to the extent permitted under applicable
federal or state law, as a part of any remedy that may be ordered.
          (i) Waiver of Right to Jury. Both the Company and the Executive
understands that by using arbitration to resolve disputes they are giving up any
right that they may have to a judge or jury trial with regard to all issues
concerning employment or otherwise covered by this Section 19.
     20. LIMITATION ON LIABILITIES. IF EITHER THE EXECUTIVE OR THE COMPANY IS
AWARDED ANY DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS
AGREEMENT, A BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS
OR IMPLIED BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE
OR IN PART ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL
BE LIMITED TO CONTRACTUAL DAMAGES AND SHALL EXCLUDE (I) PUNITIVE DAMAGES, AND
(II) CONSEQUENTIAL AND/OR INCIDENTAL DAMAGES (E.G., LOST PROFITS AND OTHER
INDIRECT OR SPECULATIVE DAMAGES). THE MAXIMUM AMOUNT OF DAMAGES THAT THE
EXECUTIVE MAY RECOVER FOR ANY REASON SHALL BE THE AMOUNT EQUAL TO ALL AMOUNTS
OWED (BUT NOT YET PAID) TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT THROUGH ITS
NATURAL TERM OR THROUGH ANY SEVERANCE PERIOD, PLUS INTEREST ON ANY DELAYED
PAYMENT AT THE MAXIMUM RATE PER ANNUM ALLOWABLE BY

21



--------------------------------------------------------------------------------



 



APPLICABLE LAW FROM AND AFTER THE DATE(S) THAT SUCH PAYMENTS WERE DUE.
     21. WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.
     22. Withholding. The Company shall withhold from the compensation and
benefits payable under this Agreement any amounts required to be withheld under
applicable law.
     23. Entire Agreement; Waiver of Breach.
          (a) This Agreement contains the entire agreement and understanding
between the Company and the Executive with respect to the employment of the
Executive by the Company as contemplated hereby and no representations,
promises, agreements, or understandings, written or oral, not herein contained
shall be of any force or effect.
          (b) Effective as of the Effective Date, this Agreement shall supersede
any and all prior agreements between the Executive and Triple Net Properties,
LLC, Triple Net Properties Realty, Inc. or NNN Capital Corp. and any and all of
the rights, obligations and liabilities of the parties to such prior agreements
shall thereupon terminate and will be null and void.
          (c) This Agreement shall not be changed unless in writing and signed
by both the Executive and the Board.
          (d) A waiver by either party of any breach of the provisions of this
Agreement by the other party, or, in any particular instance or series of
instances, of any term or condition of this Agreement, shall not constitute or
be deemed a waiver of such breach or of any such term or condition in any other
instance, nor shall any waiver constitute a continuing waiver hereunder. No
waiver shall be binding unless executed in writing by the party making the
waiver.
     24. Executive’s Acknowledgement. The Executive acknowledges (a) that the
Executive has had the opportunity to consult with independent counsel of the
Executive’s own choice concerning this Agreement, and (b) that the Executive has
read and understands the Agreement, is fully aware of its legal effect, and has
entered into it freely based on the Executive’s own judgment.
[remainder of page intentionally left blank]

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Employment
Agreement as of the date and year first written above.

            “COMPANY”

NNN REALTY ADVISORS, INC.,
a Delaware corporation
      By:   /s/ Andrea R. Biller         Name:   Andrea R. Biller       
Title:   Exec. V.P.        “Executive”
      /s/ Scott Peters       Scott Peters
Residing at:
9553 E. Via Montoya
Scottsdale, AZ 85255     

23